LANGDON, P. J.
This is an appeal from an order of the superior court of the county of Santa Clara, state of California, dated June 15, 1923, directing the plaintiff to pay to the defendant the sum of $407.80 for attorneys’ fees and costs on appeal from an order of said court for alimony, attorneys’ fees and costs pendente lite made in the above-entitled action on May 14, 1923, which last-mentioned order was also appealed from and has been affirmed this day by this court. (Steinmetz v. Steinmetz, ante, p. 195 [227 Pac. 713].)  The legal question involved in the decision of that appeal is the only one involved here, and for the reasons *799stated in said decision and upon the authority thereof the order appealed from is affirmed.
Sturtevant, J., and Nourse, J., concurred.
'A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on July 7, 1924. .